DETAILED ACTION
Response to Amendment
The Amendment filed 3/9/2021 has been entered. Claims 13-26 are pending in the application. Claim 13 has been amended. Claims 25-26 are new.  
Response to Arguments
Applicant’s argument, see pages 7-11, with respect to 102 and 103 rejections have been fully considered.
In regard to amended claim 13, Applicant argues that Schwedel fails to teach “any insulating element over the alleged inner wall of the alleged exhaust-gas duct (114)” as required in the amended claims.  Applicant argues that Fig 2 of Schwerdel explicitly shows that the insulation layers 202 and 204 are coextensive and terminate before the inner wall of 114.  
Examiner respectfully disagrees.  As clearly shown in Fig 1-2 of Schwerdel, the exhaust-gas discharge is made up of two portions, a smaller diameter portion just downstream of the impeller108 and a larger diameter portion before the exhaust flow exits the turbine housing.  As clearly shown in Fig 2, the insulating elements 202, 204 extend over the inner wall of the smaller diameter portion of the exhaust gas duct 114.. Therein, Schwedel teaches all elements required by the claim.
Applicant’s arguments, see 9-10, with respect to the 102 rejections in view of Yokoyama has been fully considered and is persuasive.  The 102 rejections in view of Yokoyama of claims 13-14 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 16-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwerdel et al. (WO 2008141927), hereinafter: “Schwerdel”.  The attached English translation of WO 2008141927 to be referenced hereinafter.
In Reference to Claim 13
Schwerdel teaches:
A turbine housing(106) for a turbocharger(102) of an internal combustion engine(P[0029]), the turbine housing comprising: 
a turbine wheel(108) disposed in the turbine housing(clearly shown in Fig 1); 
an annular duct(200) for conducting an exhaust-gas mass flow to said turbine wheel(P[0029]), said annular duct having an inner wall(inner wall of 200; Fig 2); 

insulating elements(202,204), a first one of said insulating elements disposed within said annular duct over a region of said inner wall of said annular duct(as shown in Fig 2, both insulating elements 202 and 204 are disposed over a region of the inner wall within the annular duct 200) and a second one of said insulating elements being disposed within said exhaust-gas discharge duct over a region of said inner wall of said exhaust-gas discharge duct(as shown in Fig 2, both insulating elements 202 and 204 are disposed over a region of the inner wall within the smaller diameter portion of the exhaust gas discharge duct 114 just downstream of the impeller 108 in the flow direction).
In Reference to Claim 16
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), wherein at least one of said insulating elements is a layer applied at least partially to at least one of said inner wall of said annular duct or said inner wall of said exhaust-gas discharge duct(as shown in Fig 2, each insulating element 202,204 is a layer applied to the inner walls of both 200 and 114; P[0032], P[0033]).
In Reference to Claim 17
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), wherein at least one of said insulating elements is an inlay element inserted into the 
In Reference to Claim 18
Schwerdel teaches:
The turbine housing according to claim 17(see rejection of claim 17 above), wherein said at least one insulating element is a multilayer element including a first layer(202) facing an exhaust-gas mass flow during operation(Fig 2; P[0032], P[0033]) and exhibiting a material resistant to high temperatures(202 is ceramic; P[0032]), and a second insulating layer(204) following said first layer(Fig 2; P[0032], P[0033]).
In Reference to Claim 19
Schwerdel teaches:
The turbine housing according to claim 18(see rejection of claim 18 above), wherein said at least one insulating element includes a third layer following said second layer and facing at least one of said inner wall of said annular duct or said inner wall of said exhaust-gas discharge duct(as described in P[0035], 204 may be formed from two half thickness layers, one applied to the outside of the inner shell 202 and one applied to the inside of the outer shell 200, as such the half thickness layer applied to the inside of the outer shell 200 forms a third layer).
In Reference to Claim 20
Schwerdel teaches:
The turbine housing according to claim 19(see rejection of claim 19 above),
wherein said third layer is firmly connected to the turbine housing(P[0035]).
In Reference to Claim 21

The turbine housing according to claim 13(see rejection of claim 13 above), wherein at least one of said insulating elements includes a metal foam(P[0032]).
In Reference to Claim 24
Schwerdel teaches:
A turbocharger(102) for an internal combustion engine(P[0029]), the turbocharger comprising: 
a bearing housing(center housing section between 116 and 118 as shown in Fig 1); 
a rotor shaft(110) rotatably mounted in said bearing housing(P[0029]); 
a turbine wheel(108) disposed for conjoint rotation on said rotor shaft(P[0029]); and a turbine housing according to claim 13(see rejection of claim 13 above) being mechanically secured to said bearing housing(via fastener shown in Fig 1).
In Reference to Claim 26
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), wherein said insulating elements are spaced apart from one another with respect to an exhaust-gas flow direction of the turbine housing(as clearly shown in Fig 2, insulating elements 202 are segmented and spaced apart from one another along an exhaust gas flow direction; P[0033]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdel in view of Joergl et al. (US 9097121), hereinafter: “Joergl”.
In Reference to Claim 15
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), which further comprises a bearing-housing connection(Fig 1 at fastener) and an exhaust-gas connection flange(114), the turbine housing being free of any insulating element in a region of said bearing-housing connection flange and said exhaust-gas connection flange(as shown in Fig 1-2, the turbine housing is free of any insulating elements at the bearing housing connection and at 114)
Schwerdel fails to teach:
a wastegate valve seat

A turbine housing(1) of an exhaust gas turbocharger comprising a wastegate valve seat(6,13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schwerdel to incorporate the teachings of Joergl to include a wastegate valve seat in the turbine housing to be able to divert excess exhaust gas and heat away from the turbine(Col 2, ll. 22-44).
In Reference to Claim 22
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above),
which further comprises a sealing contour(proximate the tongue at 108), a bearing-housing connection flange(Fig 1 at fastener), and an exhaust-gas connection flange(114)
Schwerdel fails to teach:
local cooling in a region of at least one of said sealing contour, said bearing-housing connection flange or said exhaust-gas connection flange.
Joergl teaches:
A turbine housing(1) of an exhaust gas turbocharger comprising local cooling(via duct 11 or 29; Fig 7) in a region of at least one of said sealing contour and said exhaust-gas connection flange(clearly shown in Fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schwerdel to incorporate the teachings of Joergl to include localized cooling ducts in the region of the sealing contour 
In Reference to Claim 23
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above),
Schwerdel fails to teach:
a wastegate valve seat and local cooling in a region of said wastegate valve seat.
Joergl teaches:
A turbine housing(1) of an exhaust gas turbocharger comprising local cooling(via duct 11) in a region of a wastegate valve seat (clearly shown in Fig 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schwerdel to incorporate the teachings of Joergl to include localized cooling ducts in the region of a wastegate valve seat to be able to remove heat from the wastegate valve seat which accounts for a major source of heat input to the turbine casing(Col 2, ll. 21-44).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdel in view of Hilpert et al. (EP 0374603) and Oetliker (US 3310940), hereinafter: “Hilpert” and “Oetliker”.  The English translation of Hilpert to be referenced hereinafter.
In Reference to Claim 25
Schwerdel teaches:

Schwerdel fails to teach:
wherein said first layer is a metal layer
Hilpert teaches:
	A similar multi-layer liner(2,3) for a turbine(1) having an innermost layer(2) made of metal(P[0011]).
Oetliker teaches:
	A similar multi-layer liner(50,51) for a turbine casing(10) having an innermost layer(50) made of metal(Col 2, ll. 58-60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schwedel to incorporate the teachings of Hilpert and Oetliker to construct the first layer of metal to increase heat resistance(P[0011] of Hilpert; Col 2, ll. 58-60 of Oetliker).
Further, as Hilpert and Oetliker teaches that the use of a “metal” is a known material suitable for making the innermost layer of a turbine housing liner, it would have been obvious to one having ordinary skill in the art at the time of the invention to have 
In further support of this position, the selection of a known metal to make an innermost layer of insulative turbine housing liner prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 14, While the Yokoyama references teaches a sealing contour region being free of any insulating elements in Fig 5-7, Yokoyama is silent regarding a specific reason or benefit of for this configuration.  It is the Examiner’s opinion that one of ordinary skill in the art would not have arrived at the invention of claim 14 when considering Yokoyama alone or in combination with the other prior art of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745